Filed 6/3/16 P. v. Hoong CA3
                                                NOT TO BE PUBLISHED



           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----



THE PEOPLE,                                                                                    C080953

                   Plaintiff and Respondent,                                      (Super. Ct. No. 03F08566)

         v.

TONY CONG HOONG,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436.
         In June 2005, defendant Tony Cong Hoong was convicted of first degree murder
(count 1; Pen. Code, § 187, subd. (a))1 with enhancements for the personal and
intentional discharge of a firearm, proximately causing great bodily injury or death, and
for committing the offense for the benefit of a criminal street gang (§§ 12022.53,




1        Undesignated statutory references are to the Penal Code.

                                                                   1
subds. (d), (e)(1), 186.22, subd. (b)(1), (5)).2 The trial court sentenced him to a state
prison term of 25 years to life with the possibility of parole on count 1 plus 25 years to
life for the enhancements, with 658 actual days of presentence custody credit. The court
imposed a $10,000 restitution fine (§ 1202.4, subd. (b)) and a suspended parole
revocation restitution fine in the same amount (§ 1202.45). The court ordered a $5,000
restitution fine (§ 1202.4) to the Victims of Violent Crime Program and a payment of
$146.11 in victim restitution (§ 1202.4, subd. (f)). The court also ordered a $20 court
security fee (§ 1465.8, subd. (a)(1)), a $178.96 main jail booking fee (Gov. Code,
§ 29550.2), and a $29.95 main jail classification fee (Gov. Code, § 29550.2).
       This court affirmed defendant’s murder conviction but vacated the enhancements.
We remanded the matter with directions to dismiss the firearm enhancement and to allow
the People to reallege the gang enhancement, with the proviso that if the People did not
file notice of intent to retry the gang enhancement within 30 days of the remittitur, the
trial court was to dismiss that enhancement and prepare an amended abstract of judgment.
The remittitur was issued on February 26, 2009. As of April 6, 2009, the People had not
filed notice of intent to retry the gang enhancement. The trial court thereupon dismissed
that enhancement and prepared an amended abstract of judgment showing a sentence of
25 years to life on count 1.
       On August 19, 2015, defendant filed an “Ex-Parte Motion for Disposition of
Fine(s) Pursuant to Penal Code Section 1205(a) and 2900.5” in Sacramento County
Superior Court, requesting that all fines and fees imposed by the trial court at the time of
his original sentence be converted to days of imprisonment at the setoff rate of $30 per
day.




2      The facts of defendant’s offense are not in the record furnished to us on this
appeal.

                                                  2
       On October 9, 2015, the superior court filed an order dismissing defendant’s
motion for lack of jurisdiction. The court also found that the cited statutes had no
application to defendant’s case.
       Defendant filed notice of appeal from the superior court’s order dismissing his
motion.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                          DISPOSITION
       The judgment is affirmed.


                                                         NICHOLSON              , Acting P. J.



We concur:



      BUTZ                   , J.




      DUARTE                 , J.




                                                  3